      Case 2:13-cr-00852 Document 53 Filed on 06/02/20 in TXSD Page 1 of 7
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                           UNITED STATES DISTRICT COURT                                   June 04, 2020
                            SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                              CORPUS CHRISTI DIVISION

 UNITED STATES OF AMERICA,                    §
   Plaintiff,                                 §
                                              §
              v.                              §        CRIMINAL NO. 2:13-852-1
                                              §
 BRYAN F. CASTILLO,                           §
   Defendant.                                 §

                          MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Bryan F. Castillo’s Motion for Reduction in

Sentence Pursuant to CARES Act of March 2020, 18 U.S.C. Sec. 3582(c)(1)(A). D.E. 52.

I. BACKGROUND

       In 2013, Defendant pled guilty to possession with intent to distribute more than 286.5

grams of methamphetamine. He has served roughly 81 months (67%) of his 121-month sentence

and has a projected release date of June 19, 2021. Citing 18 U.S.C. § 3582(c)(1)(A) and the

recently-enacted CARES Act, Defendant now moves the Court to reduce his sentence to time

served or order that he be allowed to serve the remainder of his sentence in home confinement due

to the current COVID-19 pandemic.

II. 18 U.S.C. § 3582

       A. Legal Standard

       18 U.S.C. § 3582(c)(1)(A) authorizes a court to reduce a defendant’s sentence under a

limited number of circumstances:

              (c) Modification of an Imposed Term of Imprisonment.—The
              court may not modify a term of imprisonment once it has been
              imposed except that—
                  (1) in any case—
                      (A) the court, upon motion of the Director of the Bureau of
                      Prisons, or upon motion of the defendant after the defendant


                                                  1
      Case 2:13-cr-00852 Document 53 Filed on 06/02/20 in TXSD Page 2 of 7



                       has fully exhausted all administrative rights to appeal a
                       failure of the Bureau of Prisons to bring a motion on the
                       defendant’s behalf or the lapse of 30 days from the receipt of
                       such a request by the warden of the defendant’s facility,
                       whichever is earlier, may reduce the term of imprisonment
                       (and may impose a term of probation or supervised release
                       with or without conditions that does not exceed the unserved
                       portion of the original term of imprisonment), after
                       considering the factors set forth in section 3553(a) to the
                       extent that they are applicable, if it finds that—
                           (i) extraordinary and compelling reasons warrant such
                           a reduction . . . and that such a reduction is consistent
                           with applicable policy statements issued by the
                           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The relevant Sentencing Commission policy statement provides that the court may reduce

a term of imprisonment and grant release if, “after considering the factors set forth in 18 U.S.C. §

3553(a) . . . the court determines that extraordinary and compelling circumstances warrant the

reduction” and that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. The applicable United States

Sentencing Commission policy statement provides that extraordinary and compelling reasons for

early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of
            life expectancy (i.e., a probability of death within a specific time
            period) is not required. Examples include metastatic solid-tumor
            cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
            and advanced dementia.
            (ii) The defendant is—
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of
                the aging process, that substantially diminishes the ability of the
                defendant to provide self-care within the environment of a



                                                  2
      Case 2:13-cr-00852 Document 53 Filed on 06/02/20 in TXSD Page 3 of 7



               correctional facility and from which he or she is not expected to
               recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and
            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner when
           the defendant would be the only available caregiver for the spouse or
           registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the offenses

of conviction, including whether the offense is a crime of violence, or involves a minor victim, a

controlled substance, or a firearm, explosive, or destructive device; (2) the weight of the evidence;

(3) the defendant’s history and characteristics; and (4) the nature and seriousness of the danger to

any person or the community that would be posed by the defendant’s release. See 18 U.S.C. §

3142(g).



                                                 3
       Case 2:13-cr-00852 Document 53 Filed on 06/02/20 in TXSD Page 4 of 7



         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

         B. Analysis

         Defendant is 28 years old, and he does not claim that he has been diagnosed with a serious

medical condition that makes him particularly vulnerable to severe illness or death should he

contract COVID-19. 1 The BOP has also not determined that any other extraordinary and

compelling reason exists to support Defendant’s release, nor has it certified that Defendant poses

no danger to the community, that he is at no substantial risk of engaging in criminal conduct if

released, or that his release to home detention will result in a substantial net reduction of costs to

the Federal Government. In fact, Defendant does not even claim to have pursued his remedies

within the BOP before petitioning the Court for compassionate release as required.

         “Courts in the Southern District of Texas have ruled that defendants who move for

compassionate release still need to initially petition the BOP and, subsequently, fully exhaust their

administrative rights to appeal or wait for 30 days to lapse from such a petition in order to bring a

motion pursuant to 18 U.S.C. § 3582(c)(1)(A).” United States v. Gomez, 2020 WL 2061537, at *1

(S.D. Tex. Apr. 29, 2020) (citing United States v. Licciardello, 2020 WL 1942787 (S.D. Tex. Apr.

22, 2020); United States v. Orellana, 2020 WL 1853797, at *1 (S.D. Tex. Apr. 10, 2020)). See

also, e.g., United States v. Reeves, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020). (“While the



         1. According to the Centers for Disease Control and Prevention, “older adults and people of any age who
have serious underlying medical conditions might be at higher risk for severe illness from COVID-19.” See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html?. These conditions
include: chronic lung disease; moderate to severe asthma; serious heart conditions; severe obesity; diabetes; chronic
kidney disease; and liver disease. Also at a higher risk are people who are immunocompromised due to cancer
treatment; smoking; bone marrow or organ transplantation; immune deficiencies; poorly controlled HIV or AIDS; and
prolonged use of corticosteroids and other immune weakening medications. Id.


                                                         4
      Case 2:13-cr-00852 Document 53 Filed on 06/02/20 in TXSD Page 5 of 7



Court is well aware of the effects the Covid-19 pandemic . . . , § 3582(c)(1)(A) does not provide

this Court with the equitable authority to excuse Reeves’ failure to exhaust his administrative

remedies or to waive the 30-day waiting period.”); United States v. Clark, 2020 WL 1557397, at

*3 (M.D. La. Apr. 1, 2020) (denying motion for compassionate release based on fears of

contracting COVID-19 in prison where defendant conceded he had not exhausted administrative

remedies).

       Because Movant has failed to comply with the exhaustion requirements under § 3582, his

motion is not ripe for review, and the Court is without jurisdiction to grant it.

III. CARES ACT

       In the alternative, Defendant moves the Court to order his immediate release to home

confinement under the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub.

L. No. 116-136.

       A. Legal Standard

       In a March 26, 2020, Memorandum, Attorney General William Barr directed the BOP

Director to “prioritize the use of your various statutory authorities to grant home confinement for

inmates seeking transfer in connection with the ongoing COVID-19 pandemic.” March 26, 2020

Memo from the Attorney General, Prioritization of Home Confinement as Appropriate in

Response to COVID-19 Pandemic, available at https://www.justice.gov/coronavirus/DOJ

response (last visited 6/1/2020). The March 26 directive was limited to eligible “at-risk inmates

who are non-violent and pose minimal likelihood of recidivism and who might be safer serving

their sentences in home confinement rather than in BOP facilities.” Id.

       On March 27, 2020, the CARES Act was signed into law. Pre-CARES Act, the Bureau of

Prisons (BOP) was authorized to “place a prisoner in home confinement for the shorter of 10



                                                  5
      Case 2:13-cr-00852 Document 53 Filed on 06/02/20 in TXSD Page 6 of 7



percent of the term of imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). Under

the CARES Act:

              (2) HOME CONFINEMENT AUTHORITY.—During the
              covered emergency period, if the Attorney General finds that
              emergency conditions will materially affect the functioning of
              the Bureau, the Director of the Bureau may lengthen the
              maximum amount of time for which the Director is authorized
              to place a prisoner in home confinement under the first sentence
              of section 3624(c)(2) of title 18, United States Code, as the
              Director determines appropriate.

CARES Act § 12003(b)(1)(B)(2).

       General Barr issued another Memorandum on April 3, 2020, “finding that emergency

conditions are materially affecting the functioning of the [BOP]” and “expand[ing] the cohort of

inmates who can be considered for home release.” April 3, 2020 Memo from the Attorney

General, Increasing Use of Home Confinement at Institutions Most Affected by COVID-19,

available at https://www.justice.gov/coronavirus/DOJresponse (last visited 6/1/2020). General

Barr directed the BOP Director to review all inmates with COVID-19 risk factors—not only those

who were previously eligible for home confinement—starting with inmates incarcerated at FCI

Oakdale, FCI Danbury, FCI Elkton, and similarly situated facilities where COVID-19 is materially

affecting operations. Id. All at-risk inmates at such facilities who are deemed suitable for home

confinement shall be immediately processed, transferred to an appropriate BOP facility for a 14-

day quarantine, and released to home confinement. Id.

       B. Analysis

       While the CARES Act allows the BOP Director to lengthen the amount of time a prisoner

may be placed in home confinement, nothing in the Act grants individual prisoners the right to




                                               6
       Case 2:13-cr-00852 Document 53 Filed on 06/02/20 in TXSD Page 7 of 7



serve the remainder of their sentence in home confinement. 2 The BOP still has exclusive authority

to determine where a prisoner is housed. 18 U.S.C. § 3621(b). Defendant’s initial remedy to

challenge this determination is by administrative action within the BOP. The proper vehicle to

thereafter challenge the BOP’s administrative decisions is a petition pursuant to 28 U.S.C. § 2241,

which must be filed in the same district where the prisoner is incarcerated. See Pack v. Yusuff, 218

F.3d 448, 451 (5th Cir. 2000). Defendant is currently incarcerated in Fairton, New Jersey, which

is located in the District of New Jersey. Thus, assuming Defendant remains incarcerated in Fairton,

he should file any § 2241 petition in that court after first exhausting his administrative remedies.

IV. CONCLUSION

         For the foregoing reasons, Defendant’s Motion for Reduction in Sentence Pursuant to

CARES Act of March 2020, 18 U.S.C. Sec. 3582(c)(1)(A) (D.E. 52) is DENIED.

         It is so ORDERED this 2nd day of June, 2020.




                                                      ____________________________________
                                                                 JOHN D. RAINEY
                                                           SENIOR U.S. DISTRICT JUDGE




          2. Even if it did, Defendant has offered no evidence that he is considered at-risk for COVID-19 complications
or that he is being housed at a facility where COVID-19 is materially affecting operations.

                                                          7
